UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:333-176415 INTEGRITY APPLICATIONS, INC. (Exact name of registrant as specified in its charter) Delaware 98-0668934 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 102 Ha’Avoda Street P.O. Box 432 Ashkelon, Israel L3 78100 (Address of principal executive offices) (Zip Code) 972 (8) 675-7878 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes oNo x Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filero Non-accelerated filer o(Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x As of December 28, 2011, 5,295,543 shares of the Company’s common stock, par value $0.001 per share, were outstanding. Explanatory Paragraph This Amendment No. 1 to Form 10-Q for quarter ended September 30, 2011 is being filed solelyto furnish Exhibit 101 to the Form 10-Q in accordance with Rule 405 of Regulation S-T.Exhibit 101 provides the financial statements and related notes from the Form 10-Q formatted in XBRL (eXtensible Business Reporting Language).No other changes were made. This Amendment No.1 to Form 10-Q does not reflect events that may have occurred subsequent to the original filing date, and does not modify or update in any way disclosures made in the original Form10-Q. Pursuant to Rule 406T of Regulation S-T, the interactive files on Exhibit 101 hereto are deemed not filed or part of a registration statement or prospectus for purposes of Sections 11 or 12 of the Securities Act of 1933, as amended, are deemed not filed for purposes of Section18 of the Securities Exchange Act of 1934, as amended, and otherwise are not subject to liability under those sections. 2 PART II - OTHER INFORMATION Item 6. Exhibits. Exhibit No. Description Certificate of Incorporation of Integrity Applications, Inc. (1) Certificate of Amendment to Certificate of Incorporation of Integrity Applications, Inc. (1) Bylaws of Integrity Applications, Inc. (1) Certification of Chief Executive Officer Pursuant to Exchange Act Rule 13a-14(a) or 15(d)-14(a), as Adopted Pursuant to Section 302 of the Sarbanes Oxley Act of 2002 (2) Certification of Chief Financial Officer Pursuant to Exchange Act Rule13a-14(a) or 15(d)-14(a), as Adopted Pursuant to Section302 of the Sarbanes Oxley Act of 2002 (2) Certification of Chief Executive Officer Pursuant to 18 U.S.C. Section1350, as Adopted Pursuant to Section906 of the Sarbanes Oxley Act of 2002 (2) Certification of Chief Financial Officer Pursuant to 18 U.S.C. Section 1350, as Adopted Pursuant to Section 906 of the Sarbanes Oxley Act of 2002 (2) 101.INS XBRL Instance Document (3) 101.SCH XBRL Schema Document (3) 101.CAL XBRL Calculation Linkbase Document (3) 101.LAB XBRL Label Linkbase Document (3) 101.PRE XBRL Presentation Linkbase Document (3) 101.DEF XBRL Definition Linkbase Document (3) Previously filed as an exhibit to the Company’s Registration Statement on Form S-1, as filed with the SEC on August 22, 2011. Previously filed as an exhibit to the Company’s original Quarterly Report on Form 10-Q for the quarter ended September 30, 2011, as filed with the SEC on December 29, 2011. Filed herewith pursuant to Rule 405(a)(2)(ii) of Regulation S-T. 3 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. INTEGRITY APPLICATIONS, INC. Date: January 27, 2012 By: /s/ Avner Gal Name: Avner Gal Title Chairman of the Board and Chief Executive Officer By: /s/ Jacob Bar-Shalom Name: Jacob Bar-Shalom Title Chief Financial Officer (Principal Accounting Officer) 4 EXHIBIT INDEX Exhibit No. Description Certificate of Incorporation of Integrity Applications, Inc. (1) Certificate of Amendment to Certificate of Incorporation of Integrity Applications, Inc. (1) Bylaws of Integrity Applications, Inc. (1) Certification of Chief Executive Officer Pursuant to Exchange Act Rule 13a-14(a) or 15(d)-14(a), as Adopted Pursuant to Section 302 of the Sarbanes Oxley Act of 2002 (2) Certification of Chief Financial Officer Pursuant to Exchange Act Rule13a-14(a) or 15(d)-14(a), as Adopted Pursuant to Section302 of the Sarbanes Oxley Act of 2002 (2) Certification of Chief Executive Officer Pursuant to 18 U.S.C. Section1350, as Adopted Pursuant to Section906 of the Sarbanes Oxley Act of 2002 (2) Certification of Chief Financial Officer Pursuant to 18 U.S.C. Section 1350, as Adopted Pursuant to Section 906 of the Sarbanes Oxley Act of 2002 (2) 101.INS XBRL Instance Document (3) 101.SCH XBRL Schema Document (3) 101.CAL XBRL Calculation Linkbase Document (3) 101.LAB XBRL Label Linkbase Document (3) 101.PRE XBRL Presentation Linkbase Document (3) 101.DEF XBRL Definition Linkbase Document (3) Previously filed as an exhibit to the Company’s Registration Statement on Form S-1, as filed with the SEC on August 22, 2011. Previously filed as an exhibit to the Company’s original Quarterly Report on Form 10-Q for the quarter ended September 30, 2011, as filed with the SEC on December 29, 2011. Filed herewith pursuant to Rule 405(a)(2)(ii) of Regulation S-T. 5
